Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katayama (JP 2004 090628 A) in view of You (US 2020/0011457 A1) and Kamito (JP 09 150283 A). 
Regarding Independent Claim 1, Katayama discloses a laser bonding method (a method of joining a pipe shaped article to a pipe shaped article made of a resin material by irradiating a laser beam, [0001]) of joining an inner circumferential surface of a member made of a resin material transmitting laser light (a laser transparent cylindrical joint 3, [0059], Fig 2) with an outer circumferential surface of a pipe made of a resin material absorbing laser light (carbon black ink is applied on an outer surface of a pipe 4… and lase absorption is performed, [0059], Fig 2), the method comprising the steps of:
fixing the pipe and the member to a setting portion (See pipe 4 and joint 3 fixed to a setting portion for laser welding in Fig 2; [Overview]); and
fusing and joining the entire outer circumferential surface of the pipe with the entire inner circumferential surface of the member by applying the laser light onto a junction (melting and solidification occurred at the contact surface portion between the joint and the pipe, [0059]) between the pipe and the member while causing a light 
Katayama discloses the invention substantially as claimed and as discussed above; except, fixing the pipe and the member to a setting portion provided on a front side of a base; the pipe and the member fixed to the setting portion and
 the light emission unit being configured to emit the laser light and attached to a pulley or a gear, the pulley or the gear being provided on a back side of the base, and the light emission unit revolving around the junction as the pulley or the gear is rotated.
You teaches a laser welding device (See TITLE), fixing a pipe and a member to a setting portion (fixing a hose joint champing part 3 and a hose clamping part 4 to a setting portion, [0083], see Fig 14) provided on a front side of a base (provided on a front side of a base of the laser welding device, [0030], Fig 14); the pipe and the member fixed to the setting portion.  Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Katayama with You’s further teaching of fixing the pipe and the member to a setting portion provided on a front side of a base; the pipe and the member fixed to the setting portion; because You teaches, in Para. [0006] that providing an excellent lase welding technology to weld the hose and the hose joint into a whole, thereby reducing production cost, increasing production efficiency and expanding user rang.
Katayama in view of You disclose the invention substantially as claimed and as discussed above; except, the light emission unit being configured to emit the laser light and attached to a pulley or a gear, the pulley or the gear being provided on a back side 
Kamito discloses a light emission unit (YAG laser oscillator 1, Fig 1, [0005]) being configured to emit the laser light and attached to a pulley or a gear (a housing outer cylinder 5, a movable dry bearing 6, Fig 1(B), [0005]), the pulley or the gear being provided on a back side of a base (See Fig 1), and the light emission unit revolving around the junction as the pulley or the gear is rotated (an omnidirectional laser tube orbital welding apparatus, [0009]).  Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Katayama in view of You with Kamito’s further teaching of the light emission unit being configured to emit the laser light and attached to a pulley or a gear, the pulley or the gear being provided on a back side of the base, and the light emission unit revolving around the junction as the pulley or the gear is rotated; because Kamito teaches, in Para. [0001] that providing an excellent lase processing apparatus head suitable for an omnidirectional laser tube orbital welding that welds while turning a circumferential welded portion of a work tube.
Regarding Claims 2-4, Katayama in view of You and Kamito disclose the invention substantially as claimed and as discussed above; Kamito further teaches:
Claim 2, wherein, the laser light is applied from the light emission unit to the junction (taught by Katayama already) through a reflecting mirror (reflection mirror 9, [0005], Fig 1(A)) which is configured to revolve around the junction in sync with the light emission unit (an omnidirectional laser tube orbital welding apparatus, [0005], Fig 1).
Claim 3, wherein, the light emission unit revolves around the junction while maintaining an initial posture of the light emission unit or keeping the tilt of the light emission unit relative to the initial posture to fall within the predetermined angle range (emission optical head 7 is rotatably mounted on a rotation positioner 11 provided around the work tube 10…laser beam 12 comes out irradiated the circumferential welded option 13, [0005]).
Claim 4, wherein, the light emission unit revolves around the junction while revolution speed of the light emission unit is controlled (an omnidirectional laser tube orbital welding apparatus, [0005], Fig 1; clearly, the revolution speed can be controlled during the welding).

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamito (JP 09 150283 A) in view of You (US 2020/0011457 A1). 
Regarding Independent Claim 5, Kamito discloses a laser bonding device (laser processing apparatus, [0001], Fig 1) which joins an inner circumferential surface of a member made of a resin material transmitting laser light with an outer circumferential surface of a pipe made of a resin material absorbing laser light, the laser bonding device comprising:
a base (see a base in Fig 2);
a setting portion which is provided on a front side of the base (see a setting portion on a front side of the base in Fig 2);

a driving device which is attached to a back side of the base and includes a pulley or a gear (a housing outer cylinder 5, a movable dry bearing 6, Fig 1(B), [0005]) to which the light emission unit is attached (see Fig 1(B)),
the light emission unit revolving around the junction as the pulley or the gear rotates (an omnidirectional laser tube orbital welding apparatus, [0009]).
Kamito discloses the invention substantially as claimed and as discussed above; except, a setting portion which is provided on a front side of the base (“a setting portion which is provided on a front side of the base” taught by Kamito already) and to which the pipe and the member are fixed; and a light emission unit which is configured to apply the laser light to a junction (“a light emission unit which is configured to apply the laser light to a junction” taught by Kamito already) between the pipe and the member that are fixed to the setting portion.
You teaches a laser welding device (See TITLE), a setting portion and to which a pipe and a member (a hose 1 and a hose joint 2, [0035], Figs 1 and 14) are fixed (a setting portion with a hose joint champing part 3 and a hose clamping part 4, [0083], Fig 14); and a light emission unit (lasers 7, [0093]) which is configured to apply the laser light to a junction  between the pipe and the member (a connecting and matching position can be melted…to weld the hose a and the hose joint 2 into a whole, [0035]) that are fixed to the setting portion (See Fig 14).  Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art  Kamito with You’s further teaching of a setting portion which is provided on a front side of the base (“a setting portion which is provided on a front side of the base” taught by Kamito already) and to which the pipe and the member are fixed; and a light emission unit which is configured to apply the laser light to a junction (“a light emission unit which is configured to apply the laser light to a junction” taught by Kamito already) between the pipe and the member that are fixed to the setting portion; because You teaches, in Para. [0006] that providing an excellent lase welding technology to weld the hose and the hose joint into a whole, thereby reducing production cost, increasing production efficiency and expanding user rang.
Regarding Claims 6-7, Kamito in view of You teach the invention as claimed and as discussed above, and Kamito further teaches:
Claim 6, further comprising a reflecting mirror (reflection mirror 9, [0005], Fig 1(A)) which is configured to revolve around the junction in sync with the light emission unit and reflect the laser light to the junction (an omnidirectional laser tube orbital welding apparatus, [0005], Fig 1).
Claim 7, wherein, the light emission unit revolves around the junction while maintaining an initial posture or keeping the tilt of the light emission unit relative to the initial posture to fall within a predetermined angle range (emission optical head 7 is rotatably mounted on a rotation positioner 11 provided around the work tube 10…laser beam 12 comes out irradiated the circumferential welded option 13, [0005]).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamito (JP 09 150283 A) in view of You (US 2020/0011457 A1) as applied to Claim 5 above, further in view of Nishikata (JP 2006 334617 A). 
Regarding Claim 8, Kamito in view of You teach the invention as claimed and as discussed above; except, wherein, the driving device includes a motor by which revolution speed of the light emission unit is controlled.
Nishikata teaches a laser welder (laser welder, [0005]) with a driving device (rotation drive unit 50, [0025], Fig 1), wherein, the driving device includes a motor (electric motor 58, [0020], Fig 1) by which revolution speed of the light emission unit is controlled (at a speed of 1m/min, [0028]). Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Kamito in view of You with Nishikata’s further teaching of wherein, the driving device includes a motor by which revolution speed of the light emission unit is controlled; because Nishikata teaches, in Para. [0028] that providing an excellent automatic laser welding apparatus for connecting coated steel pipes capable to have a controlled thickness and speed during process. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, or supervisor Ibrahime Abraham can be reached on 571/270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761